 



Exhibit 10.3

AMENDMENT NO. 1
TO
THE NORTH AMERICAN COAL CORPORATION
VALUE APPRECIATION PLAN FOR YEARS 2000 TO 2009
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

          WHEREAS, The North American Coal Corporation (the “Company”) adopted
The North American Coal Corporation Value Appreciation Plan for Years 2000 to
2009 (the “Plan”) effective as of January 1, 2000; and

          WHEREAS, the Plan is classified as a “nonqualified deferred
compensation plan” under the Internal Revenue Code of 1986, as amended (the
“Code”); and

          WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the
“AJCA”) added a new Section 409A to the Code, which significantly changed the
Federal tax law applicable to “amounts deferred” under the Plan after
December 31, 2004; and

          WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of new Section 409A of the
Code (collectively, the “AJCA Guidance”); and

          WHEREAS, the AJCA Guidance has not yet been issued; and

          WHEREAS, to the fullest extent permitted by Section 409A of the Code
and the AJCA Guidance, the Company wants to protect the “grandfathered” status
of VAP Awards that are deferred prior to January 1, 2005;

          NOW THEREFORE, the Company hereby adopts this Amendment No. 1 to the
Plan, which amendment is intended to (1) allow amounts deferred prior to
January 1, 2005 to qualify for “grandfathered” status and continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code (as specified in the Plan as in effect
prior to the adoption of this Amendment No. 1) and (2) cause amounts deferred
after December 31, 2004 to be deferred in compliance with the requirements of
Code Section 409A.

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

Section 1

          Section 1 of the Plan is hereby amended by the addition of the
following new Section 1A to the end thereof, to read as follows:

1



--------------------------------------------------------------------------------



 



     “1A AMERICAN JOBS CREATION ACT (AJCA)

     (a) It is intended that the Plan (including any Amendments thereto) comply
with the provisions of Section 409A of the Code, as enacted by the AJCA, so as
to prevent the inclusion in gross income of any amount credited to a
Participant’s VAP Account hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise be actually
distributed or made available to the Participant. The Plan shall be administered
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto (collectively
with the AJCA, the “AJCA Guidance”). Any Plan provision that would cause the
Plan to fail to satisfy Section 409A of the Code (including any provision added
by Amendment No. 1 thereto) shall have no force and effect until amended to
comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by the AJCA Guidance).

     (b) The Committee shall not take any action that would violate any
provision of Section 409A of the Code. The Committee is authorized to adopt
rules or regulations deemed necessary or appropriate in connection with the AJCA
Guidance to anticipate and/or comply with the requirements thereof (including
any transition or grandfather rules thereunder).

     (c) The effective date of Amendment No. 1 to the Plan is January 1, 2005.
Amendment No. 1 creates two separate Sub-Accounts for each Participant’s VAP
Account hereunder — (i) the “Pre-2005 Sub-Account” for amounts that are
“deferred” (as such terms is defined in the AJCA Guidance) as of December 31,
2004 (and earnings thereon) and (ii) the “Post-2004 Sub-Account” for amounts
that are deferred after December 31, 2004 (and earnings thereon).

     (d) In furtherance of, but without limiting the foregoing, any Award that
is deemed to have been deferred prior to January 1, 2005 and that qualifies for
“grandfathered status” under Section 409A of the Code shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code and shall be subject to the terms and
conditions specified in the Plan as in effect prior to January 1, 2005. In
particular, to the extent permitted under the AJCA Guidance, all Awards that
were issued (and, only if required under the AJCA Guidance, vested) prior to
January 1, 2005 shall be considered “grandfathered” under Section 409A of the
Code, shall be allocated to the Participants’ Pre-2005 Sub-Account and shall be
paid under the terms of the Plan as in effect prior to January 1, 2005.”

Section 2

          Section 2 of the Plan is hereby amended by adding a new Subsection
(aa) to the beginning thereof, to read as follows:

     “(aa) “Account” means the account established in accordance with Section 7
hereof to reflect the Participant’s interest under the Plan. The Participant’s
Account shall be further divided into the following two Sub-Accounts: (i) the
“Pre-2005 Sub-Account” for amounts that are “deferred” (as such term is defined
in the AJCA Guidance) as of December 31, 2004 (and

2



--------------------------------------------------------------------------------



 



earnings thereon) and (ii) the “Post-2004 Sub-Account” for amounts that are
deferred after December 31, 2004 (and earnings thereon).”

Section 3

          Section 2(b) of the Plan is hereby amended in its entirety to read as
follows:

“(b)   “Committee” shall mean the Compensation Committee of the Company’s Board
of Directors appointed to administer the Plan in accordance with Section 3.”



Section 4

          Section 2 of the Plan is hereby amended by adding the following new
definitions to the end thereof, to read as follows:

     (q) “Disability” or “Disabled.” A Participant e shall be deemed to have a
“Disability” or be “Disabled” if the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an employer-sponsored accident and
health plan.

     (r) “Key Employee” shall mean a key employee, as defined in Section 416(i)
of the Code (without regard to paragraph (5) thereof) of the Company or a
Subsidiary (or related entity) so long as the Company or a related entity is a
corporation, any stock in which is publicly traded on an established securities
market or otherwise.

     (s) “Separation From Service” means a separation of service as defined in
the AJCA Guidance issued under Code Section 409A.

     (t) “Unforeseeable Emergency” shall mean an event which results in a severe
financial hardship to the Participant as a consequence of (i) an illness or
accident of the Participant, the Participant’s spouse or a dependent within the
meaning of Code Section 152, (ii) loss of the Participant’s property due to
casualty or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.”

Section 5

          Section 3 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the Committee shall not have the right to
take any action that would violate the requirements of Code Section 409A.”

3



--------------------------------------------------------------------------------



 



Section 6

          Section 5.2(a) of the Plan is hereby amended by adding the following
new paragraphs to the end thereof, to read as follows:

     “(aa) The payment provisions of paragraph (a) hereof shall only apply to
the payment of amounts that are allocated to a Participant’s Pre-2005
Sub-Account. In addition, the Committee shall only be permitted to exercise
discretion with respect to the payment thereof to the extent that the exercise
of such discretion does not result in a “material amendment” of the Pre-2005
Sub-Account, determined in accordance with the AJCA Guidance.

     (aaa) Subject to the provisions of Section 5.2(f), the vested amounts in a
Participant’s Post-2004 Sub-Account shall be payable as soon as practicable
following approval thereof by the Committee following the earliest to occur of
(1) December 31, 2009 or (2) the date of a Participant’s Separation from Service
for death, Disability or retirement (as defined above); provided, however, in no
event shall distribution be made with respect to a Key Employee before the date
that is six months after the date of Separation from Service of the Key Employee
(or, if earlier, the date of death), to the extent that Code
Section 409A(a)(2)(B)(i) is applicable.”

Section 7

          The first sentence of Section 5.2(c) of the Plan is hereby amended in
its entirety to read as follows:

     “As soon as practicable following Committee approval following the payment
dates specified above, the Company or Subsidiary shall deliver to the
Participant or, if applicable, his designated beneficiaries (or, if none, his
estate) a check in full payment of the amount represented by the Participant’s
vested interest in his VAP Account.”

Section 8

          Section 5.2(f) of the Plan is hereby amended by adding the following
new sentences to the end thereof, to read as follows:

     “Notwithstanding the foregoing, payments of amounts allocated to a
Participant’s Post-2004 Sub-Account shall only be made on account of an
Unforeseeable Emergency and shall be permitted only to the extent the amount
does not exceed the amount reasonably necessary to satisfy the emergency need
(plus an amount necessary to pay taxes reasonably anticipated as a result of the
distribution) (or, if less, 40% of the Participant’s vested interest in his
Post-2004 Sub-Account). Such payments may not be made to the extent such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship).”

4



--------------------------------------------------------------------------------



 



Section 9

          Section 8(e) of the Plan is hereby amended by adding the following new
clause to the end thereof, to read as follows:

     “; provided, however, that the Committee shall not take any action that
would be deemed a “material amendment” to the amounts allocated to a
Participant’s Pre-2005 Sub-Account under the Plan.”

Section 10

          Section 9(a) of the Plan is hereby amended by adding the following new
clause to the end thereof, to read as follows:

     “; provided, however, that such limitation shall not apply to any amendment
deemed necessary by the Committee to satisfy the requirements of Code
Section 409A.”

Section 11

          The first sentence of Section 9(b) of the Plan is hereby amended by
adding the following new clause to the end thereof, to read as follows:

     “; provided, however, that such limitation shall not apply to any
termination deemed necessary by the Committee to satisfy the requirements of
Code Section 409A.”

Section 12

          The last sentence of Section 9(b) of the Plan is hereby amended by
adding the following new clause to the end thereof, to read as follows:

     “; provided such action does not otherwise violate the requirements of Code
Section 409A.”

          EXECUTED this 28th day of December, 2004

            THE NORTH AMERICAN COAL CORPORATION
      By:    /s/ Charles A. Bittenbender       Title: Assistant Secretary       
     

5